FILE COPY




                            Fourth Court of Appeals
                                  San Antonio, Texas
                                      September 13, 2022

                                      No. 04-22-00477-CR

                           EX PARTE Ricardo Guevara AGUIRRE,

                         From the County Court, Kinney County, Texas
                                   Trial Court No. 10426CR
                           Honorable Dennis Powell, Judge Presiding


                                         ORDER

        A supplemental clerk’s record has been filed that includes the trial court’s certification
that appellant has the right to appeal. We ORDER appellant to file his brief on or before October
3, 2022.


                                                    _________________________________
                                                    Liza A. Rodriguez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 13th day of September, 2022.



                                                    ___________________________________
                                                    MICHAEL A. CRUZ, Clerk of Court